                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC,
           Plaintiff/Counter-Defendant,
v.                                                           No. CIV 18-1226 SMV/CG

PANHANDLE MAINTENANCE, LLC,
         Defendant/Counter-Plaintiff/
         Third-Party Plaintiff,
v.

3 BEAR DELAWARE OPERATING-NM, LLC,
          Third-Party Defendant.

                           ORDER ON MOTION TO COMPEL
       THIS MATTER is before the Court on Defendant Panhandle Maintenance LLC’s

Motion for Order to Compel, (Doc. 64), filed August 9, 2019; Plaintiff Big Chief Plant

Services, LLC’s Response to Panhandle Maintenance, LLCs Motion to Compel, (Doc.

71), filed August 19, 2019; and the arguments of counsel, having been heard by the

Court at the Discovery Hearing, (Doc. 72), on August 20, 2019. The Court, having

heard arguments of counsel and having reviewed the relevant law, finds the Motion is

well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff Big Chief Plant Services, LLC shall

respond to the discovery requested by Panhandle Maintenance, LLC no later than

Friday, August 23, 2019.

       IT IS FURTHER ORDERED that Defendant Panhandle Maintenance, LLC shall

notify the Court whether the discovery responses are complete and, if necessary, shall

file a motion requesting sanctions for violations of this order.
        IT IS SO ORDERED.


                                ___________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
